DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-5, 7, 9-15 have been allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone correspondence with David Rouille (Reg. No. 66,291) on June 17, 2021.

The application has been amended as follows:

1. (Currently amended) A system, comprising:
at least two base stations providing wireless access to one or more mobile devices and located in a community, wherein the at least two base stations are managed together by the management functionality as part of a single community managed radio access network (RAN), wherein the community managed RAN has an administrative user within the community;
a gateway providing a connection to a core network for the at least two base stations;

a user-facing administration module in communication with the management functionality, the user-facing administration module having a user interface providing management control to an administrative user in the community; and 
a community plan comprising a plan with a community hosted asset managed by the community and wherein a transparent prioritization scheme is enabled for the community plan;
wherein the at least two base stations are configured to receive instructions to apply quality of service (QoS) tags and to use the applied QoS tags to enforce bandwidth and throughput limits, and wherein the user-facing administration module enables the administrative user to monitor user usage statistics and available bandwidth on a backhaul connection for the community..

2. (Original)	The system of claim 1, wherein the at least two base stations provide access to the one or more mobile devices using one or more of: 2G, 3G, 4G Long Term Evolution (LTE), 5G, or Wi Fi.
3. (Original) The system of claim 1, wherein the at least two base stations share a wireless backhaul connection.
4. (Original) The system of claim 1, wherein the at least two base stations are managed by the management functionality and wherein the management functionality in the core network is configured to provide operational control of one or more of: per-user throughput; per-user total data for a specified period; per-user priority; and priority for user plane data sent between the at least two base stations and the core network.
5. (Original) The system of claim 1, wherein the at least two base stations are managed by the management functionality and wherein the management functionality in the core network is 
6. (Canceled)	
7. (Original) The system of claim 1, wherein the at least two base stations have a secure connection with the gateway, and wherein the gateway has a secure connection with the management functionality in the core network.
8. (Canceled) 
9. (Original) The system of claim 1, wherein the user-facing administration module is located at one of the at least two base stations or at the gateway.
10. (Original) The system of claim 1, wherein the user-facing administration module is located on the Internet or located on a network accessed via the core network.
11. (Original) The system of claim 1, wherein the user-facing administration module enables the administrative user to monitor user usage statistics for individual end users in the community.
12. (Canceled) 
13. (Original) The system of claim 1, wherein the user-facing administration module enables individual end users in the community to upgrade a service plan, and wherein the user-facing administration module causes an operational change to be made in the at least two base stations based on the upgraded service plan.
14. (Original) The system of claim 1, wherein the user-facing administration module enables individual end users to initiate payment.


Reason for allowance 
	The following is an examiner’s statement of reasons for allowance.
	Independent Claim 1 as amended distinguishes itself over the prior art due to the amended limitation in combination with the rest of the limitations. It is to be noted that it is the combination of all limitations that renders the claims allowable. Claims 2-5, 7, 9-15 are allowed based on the same reason. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/HERMON ASRES/Primary Examiner, Art Unit 2449